


Exhibit 10.2


Form of Performance Share Award Agreement


COMPUTER PROGRAMS AND SYSTEMS, INC.
2014 INCENTIVE PLAN


PERFORMANCE SHARE
AWARD AGREEMENT


This Performance Share Award Agreement (this “Agreement”) is made and entered
into as of ________, 20___ (the “Grant Date”) by and between Computer Programs
and Systems, Inc., a Delaware corporation (the “Company”), and ________________
(the “Grantee”).


WHEREAS, the Company has adopted the 2014 Incentive Plan (the “Plan”) pursuant
to which Performance Share Awards may be granted;


WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company and its
shareholders to grant the Performance Share Award provided for herein; and


WHEREAS, pursuant to Section 7.4(a) of the Plan, the Committee has the authority
to designate, and has so designated, the Performance Share Award as a
“Performance Compensation Award” in order to qualify such Performance Share
Award as “performance-based compensation” under Section 162(m) of the Code.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.    Grant of Performance Share Award. Pursuant to Section 7.3 of the Plan, the
Company hereby grants to the Grantee a Performance Share Award (this “Award”)
for a target number of ______________ shares of Common Stock of the Company (the
“Target Award”). This Award represents the right to earn up to __________
percent (____%) of the Target Award, subject to the restrictions, conditions and
other terms set forth in this Agreement. Capitalized terms that are used but not
defined herein have the meanings ascribed to them in the Plan.


2.    Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on ________, 20___ and ending on
________, 20___.


3.    Performance Goal; Earned Shares.


3.1    The number of shares of the Company’s Common Stock earned by the Grantee
for the Performance Period will be determined at the end of the Performance
Period based on the level of achievement of the Performance Goal in accordance
with Exhibit A. Subject to the terms of this Agreement, if the threshold level
of the Performance Goal is not reached for the Performance Period, the Award and
the Grantee’s right to receive any shares of the Company’s Common Stock pursuant
to this Agreement shall automatically expire and be forfeited without payment of
any consideration, effective as of the last day of the Performance Period. All
determinations of whether the Performance Goal has been achieved, the number of
shares of the Company’s Common Stock earned by the Grantee, and all other
matters related to this Section 3 shall be made by the Committee in its sole
discretion.


3.2    Promptly following completion of the Performance Period, and in any event
within two and one-half (2 ½) months following the end of the Performance
Period, (a) the Committee will review and certify in writing (i) whether, and to
what extent, the Performance Goal for the Performance Period has been achieved,
and (ii) the number of shares of the Company’s Common Stock that the Grantee has
earned and that are to be issued by the Company, rounded to the nearest whole
share (the “Earned Shares”), (b) the Company shall issue or cause to be issued
in the name of the Grantee the number of shares of the Company’s Common Stock
equal to the number of Earned Shares, if any, which Earned Shares shall be
subject to the terms, conditions and restrictions set forth in this Agreement,
including the vesting provisions set forth in Section 4 of this Agreement and
(c) the Company shall enter the Grantee’s name on the books of the Company as a
shareholder of record of the Company with respect to the Earned Shares, if any,
as of the date of the Committee’s written certification (the “Certification
Date”), subject to the provisions of Section 4 of this Agreement. Such written
certification of the Committee shall be final, conclusive and binding on the
Grantee, and on all other persons, to the maximum extent permitted by law.


3.3    Except as provided in Section 5 of this Agreement, if the Grantee’s
Continuous Service terminates for any reason

1

--------------------------------------------------------------------------------




prior to the last day of the Performance Period, the Award and the Grantee’s
right to receive any Earned Shares pursuant to this Agreement shall
automatically expire and be forfeited without payment of any consideration,
effective as of the last day of the Performance Period.


4.    Restricted Period. Except as provided in this Agreement, provided that the
Grantee remains in Continuous Service through the applicable Vesting Date (as
defined below), the Earned Shares will vest and no longer be subject to
forfeiture to the Company in accordance with the following schedule of
anniversaries of the date for vesting which is selected and approved by the
Committee in its sole discretion (the “Vesting Determination Date”):


(i)    with respect to one-third (1/3) of the Earned Shares, on the first
anniversary of the Vesting Determination Date,


(ii)    with respect to an additional one-third (1/3) of the Earned Shares, on
the second anniversary of the Vesting Determination Date, and


(iii)    with respect to the remaining one-third (1/3) of the Earned Shares, on
the third anniversary of the Vesting Determination Date.


The foregoing vesting schedule notwithstanding, except as provided in Section 5
of this Agreement, if the Grantee’s Continuous Service terminates for any reason
at any time before all of his or her Earned Shares have vested, the Grantee’s
unvested Earned Shares shall be automatically forfeited upon such termination of
Continuous Service and the Company shall have no further obligations to the
Grantee under this Agreement.


5.    Termination of Continuous Service Due to Death or Disability.
Notwithstanding any provision of this Agreement to the contrary, (a) if the
Grantee’s Continuous Service terminates during the Performance Period as a
result of the Grantee’s death or Disability, the Grantee will vest in a pro rata
portion of the Earned Shares otherwise issuable pursuant to Section 3 hereof,
with such pro rata portion calculated by multiplying the number of Earned Shares
that would have been issued had the Grantee’s Continuous Service not terminated
during the Performance Period by a fraction, the numerator of which equals the
number of days that the Grantee was employed during the Performance Period and
the denominator of which equals the total number of days in the Performance
Period, and such pro rata portion of the Earned Shares shall be fully vested and
not be subject to the additional vesting provisions of Section 4 hereof, and (b)
if the Grantee’s Continuous Service terminates after the Performance Period but
before all of the Earned Shares have vested pursuant to Section 4 as a result of
the Grantee’s death or Disability, 100% of the unvested Earned Shares shall vest
as of such date and no longer be subject to forfeiture or any further vesting
requirements under Section 4.


6.    Effect of Change in Control. If there is a Change in Control of the
Company during the Performance Period, then the Award shall be payable at the
Target Award level on the effective date of the Change in Control and shall be
paid no later than five (5) days following such Change in Control, with all
shares issued under the Award being deemed fully vested Earned Shares and not
subject to Section 4 hereof. If there is a Change in Control of the Company
after the Performance Period, then 100% of any unvested Earned Shares shall vest
automatically as of the date of the Change in Control.


7.    Transferability. Subject to any exceptions set forth in this Agreement or
the Plan, neither the Award nor any Earned Shares (or any rights relating
thereto) may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee, except by will or the laws of descent
and distribution, and upon any such transfer by will or the laws of descent and
distribution, the transferee shall hold any Earned Shares subject to all of the
terms and conditions that were applicable to the Grantee immediately prior to
such transfer.


8.    Rights as Shareholder. Prior to the issuance of any Earned Shares on the
Certification Date, the Grantee shall not have any rights of a shareholder of
the Company with respect to the Award, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents. The
Grantee shall be the record owner of any Earned Shares issued under this
Agreement until any unvested Earned Shares are forfeited to the Company pursuant
to Section 4 hereof or until vested Earned Shares are sold or otherwise disposed
of, and shall be entitled to all of the rights of a shareholder of the Company
including, without limitation, the right to vote such Earned Shares and receive
all dividends or other distributions paid with respect to such Earned Shares.
The Company may issue stock certificates representing any unvested Earned Shares
or evidence the Grantee’s interest in unvested Earned Shares by using a
restricted book entry account with the Company’s transfer agent. Physical
possession or custody of any stock certificates representing unvested Earned
Shares shall be retained by the Company until such time as the Earned Shares
vest in accordance with the terms of this Agreement, at which time the vested
Earned Shares shall no longer be subject to forfeiture and physical possession
of any stock certificates shall be transferred to the Grantee. If the Grantee
forfeits any rights he has to unvested Earned Shares in accordance with Section
4 or Section 5 hereof, the Grantee shall, on the date of

2

--------------------------------------------------------------------------------




such forfeiture, no longer have any rights as a shareholder with respect to such
Earned Shares and shall no longer be entitled to vote or receive dividends on
such Earned Shares.


9.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position or as an
Employee of the Company. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate the Grantee’s
Continuous Service at any time, with or without Cause.


10.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Award shall be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.


11.    Tax Liability and Withholding.


11.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to this Agreement or the Plan, the amount of any required withholding
taxes in respect of the Earned Shares and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:


(a)    tendering a cash payment;


(b)    authorizing the Company to withhold shares of Common Stock from the
Earned Shares otherwise issuable or deliverable to the Grantee as a result of
the vesting of the Earned Shares; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or


(c)    delivering to the Company previously owned and unencumbered shares of
Common Stock that have been owned by the Grantee for at least six (6) months.


11.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant of the Award or the vesting of any Earned Shares or the
subsequent sale of any such shares, and (b) does not commit to structure the
Award to reduce or eliminate the Grantee’s liability for Tax-Related Items.


12.    Compliance with Law. The issuance and transfer of shares of Common Stock
in connection with the Earned Shares shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.


13.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.


14.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.


15.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.


16.    Shares Subject to the Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


17.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be

3

--------------------------------------------------------------------------------




binding upon and inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Grantee and the Grantee’s beneficiaries,
executors, administrators and the person(s) to whom the Earned Shares may be
transferred by will or the laws of descent or distribution.


18.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


19.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Award does not create any contractual right or other right to
receive any shares of Common Stock of the Company or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee’s employment
with the Company.


20.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Award, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee’s material rights under
this Agreement without the Grantee’s consent.


21.    Section 162(m). All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.


22.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.


23.    No Impact on Other Benefits. Except to the extent required by law or the
terms of any qualified plan under the Internal Revenue Code, the value of the
Grantee’s Earned Shares is not part of his or her normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit.


24.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


25.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting, settlement or disposition of
any Earned Shares and that the Grantee has been advised to consult a tax advisor
prior to such vesting, settlement or disposition.


26.    Shareholder Approval of Plan Required. Notwithstanding any provision of
this Agreement to the contrary, the Grantee acknowledges and agrees that the
Award made pursuant to this Agreement was made conditioned on approval of the
Plan by the shareholders of the Company. In the event the Plan is not so
approved prior to December 31, 2014, this Agreement shall be null and void and
no shares of Common Stock of the Company shall be issuable hereunder.




[signature page follows]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
COMPUTER PROGRAMS AND SYSTEMS, INC.

 
 
 
By:
 
 
 
Name:
 
 
Its:
 
 
 
 
 
 
 
[EMPLOYEE NAME]




5

--------------------------------------------------------------------------------




EXHIBIT A


Performance Period


The Performance Period shall commence on ________, 20___ and end on ________,
20___.


Performance Goal


The number of Earned Shares shall be determined by reference to ________________
(the “Performance Goal”).


Determining the Number of Earned Shares


Except as otherwise provided in the Plan or the Agreement, the number of Earned
Shares with respect to the Performance Period shall be based on the financial
results of the Company for the 20___ fiscal year. The Performance Criteria
selected by the Committee is ________________. The percentage of the Target
Award that the Grantee will earn is based on ________________, as follows:


▪    Threshold: ____% of the Grantee’s Target Award is earned if
________________. No shares of the Company are earned if ________________.


▪    Target: ____% of the Grantee’s Target Award is earned if ________________.


▪    Maximum: ____% of the Grantee’s Target Award is earned if ________________.


▪    Interpolation: The Company will interpolate between the threshold, target
and maximum goals in the manner set forth in the following table:




[Performance Metric]


Percentage of Target Award
Earned by Grantee


Less than ____% of ________________
No Earned Shares
____% of ________________
____% of Target Award
____% of ________________
____% of Target Award
____% of ________________
____% of Target Award
____% of ________________
____% of Target Award
____% of ________________
____% of Target Award
____% of ________________
____% of Target Award
____% or more of ________________
____% of Target Award



The Company will linearly interpolate between the amounts set forth above. For
example, (i) if ___________ is ____% of ___________, the Grantee will earn ____%
of his Target Award, (ii) if ___________ is ____% of ___________, the Grantee
will earn ____% of his Target Award, and (iii) if ___________ is ____% of
___________, the Grantee will earn ____% of his Target Award.


Award Range


Depending on ___________, the Grantee may earn between 0% (if the minimum
threshold is not reached) and ___% of the Target Award (if the maximum threshold
is reached).







A-1